Citation Nr: 0935366	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus, Type 2 (DM).  

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, including as 
secondary to service-connected DM.

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, including as 
secondary to service-connected DM.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claims. 

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ear hearing is within normal limits.  

2.  There is no medical evidence of record showing that the 
Veteran has been diagnosed with peripheral neuropathy of the 
left upper extremity since his separation from service.

3.  There is no medical evidence of record showing that the 
Veteran has been diagnosed with peripheral neuropathy of the 
right upper extremity since his separation from service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).  

2.  The criteria for service connection for peripheral 
neuropathy of the left upper extremity have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

3.  The criteria for service connection for peripheral 
neuropathy of the right upper extremity have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  A letter dated in March 2006 
informed him of all three elements required by 38 C.F.R. 
§ 3.159(b) as stated above.  In light of the denial of the 
Veteran's claims, no disability rating or effective date can 
be assigned, so there can be no possibility of prejudice to 
the Veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, private, and prison treatment records, 
and provided him with a VA audiological examination and a VA 
DM examination, which also addressed peripheral neuropathy.  
The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.



II.  Service Connection

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  A Veteran may be 
granted service connection for any disease initially 
diagnosed after discharge, but only if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  Further, effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's 
holding in Allen, which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 
38 C.F.R. § 3.310(b).  The amendment essentially requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed 
in more detail below, in this case, because there is no 
competent evidence showing that hearing loss was manifest to 
a degree of 10 percent or more during the first year 
following the Veteran's separation from service, service 
connection on a presumptive basis is not warranted for this 
condition.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing Loss

The Veteran contends that he has right ear hearing loss as a 
result of noise exposure while serving in the infantry 
division during service.  The Board notes that the Veteran's 
military occupational specialty (MOS), as noted on his DD 
214, was in the light weapons infantry division.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records contain no evidence 
of hearing impairment by VA standards.  Rather, his December 
1967 induction examination shows hearing within normal limits 
and his September 1970 separation examination reveals 
whispered voice hearing test results of 15/15 bilaterally.  
These records do show, however, that in June 1970, the 
Veteran was treated for alternating pain in both ears, with 
pus, blood, and inflammation in the right ear.  He was 
diagnosed with external otitis and was treated with 
medication.  A July 1970 treatment records indicates that the 
Veteran was healing from this condition.    

The Veteran's post-service medical records also contain no 
evidence of hearing impairment by VA standards.  See 
38 C.F.R. § 3.385.  Moreover, there is no evidence that the 
Veteran has ever sought treatment for, or been diagnosed 
with, right ear hearing loss during his post-service 
treatment for other medical conditions.  

The Veteran was afforded a VA audiological examination in 
March 2006.  At the outset of the examination report, the 
examiner indicated that she had reviewed the Veteran's claims 
folder.  The examiner noted that the Veteran's entrance 
examination revealed hearing within normal limits 
bilaterally, and that a whispered voice test was performed at 
his separation examination; however, the examiner reported 
that whispered voice testing was insensitive to high 
frequency hearing loss, and as such, was not reliable 
evidence of normal hearing.  The examiner also noted that the 
Veteran was treated for pain and discharge from both ears in 
June 1970.  The Veteran reported that he was exposed to noise 
from large weapons, light weapons, and hand grenades without 
hearing protection during service.  He also reported that he 
was exposed to occupational construction noise with hearing 
protection and denied recreational noise exposure.  

The results of the Veteran's March 2006 audiological testing 
are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
35

On the Maryland CNC test, the Veteran received a score of 96 
percent for the right ear for word recognition.  Based on 
these results, the examiner diagnosed the Veteran with normal 
hearing from 250 to 3000 Hertz, sloping to mild sensorineural 
hearing loss at 4000 Hertz, rising to normal limits at 6000 
and 8000 Hertz in the right ear.  The examiner also provided 
the opinion that, based on the Veteran's reported high-level 
noise exposure while in service, it was most likely that any 
hearing loss present began while he was in the military.  

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the Veteran has reported that he has right ear 
hearing loss, audiological testing has failed show hearing 
impairment by VA standards.  See 38 C.F.R. § 3.385.  In other 
words, there is no evidence of a right ear hearing disability 
in this case because VA audiological testing has not 
demonstrated that 1) the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or 2) the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or 3) speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
As such, there is no disability for which service connection 
may be granted.  

Further, although the Board does not question the sincerity 
of the Veteran's conviction that he has right ear hearing 
loss, as a lay person, he is not competent to establish a 
medical diagnosis merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because he is not professionally qualified to 
provide a medical diagnosis, and since there is no competent 
medical evidence of record showing that he has right ear 
hearing loss under VA standards, service connection for this 
condition is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 5107(b).




B.  Peripheral Neuropathy

The Veteran contends that he has peripheral neuropathy of the 
upper extremities as a result of his service-connected DM.  
The Board notes that service connection is in effect for the 
Veteran's DM, which was first diagnosed in 1985.  

The Veteran does not contend, nor does the evidence show, 
that peripheral neuropathy had its onset during active 
service.  The Veteran's service treatment records are devoid 
of any complaints of, or treatment for, peripheral neuropathy 
of his upper extremities.  

Post-service, there is no evidence that the Veteran has been 
treated for, or diagnosed with, peripheral neuropathy of the 
upper extremities.  Rather, while the Veteran has reported 
the symptoms of peripheral neuropathy in his lower 
extremities, at no point has he sought treatment for or been 
diagnosed with this condition in his upper extremities.  In 
this regard, the Board notes that, in September 2006, he 
reported having numbness and tingling in his feet, and in May 
2007, when he was first diagnosed with peripheral neuropathy, 
he reported having burning hot, needle-like pain in his feet.  
Additionally, at his May 2006 DM examination, the Veteran 
reported that he had some tingling and occasional stabbing 
pain in his toes bilaterally, but again reported no similar 
symptoms in his upper extremities.  Deep tendon reflexes in 
the upper extremities were +2/4.  Strength testing with 
gravity and resistance was normal.  Sensation to pinprick was 
normal and bilaterally equal.  Based on his examination, the 
May 2006 examiner reported that there were no objective 
findings to support a diagnosis of peripheral neuropathy at 
that time.  

The Veteran had previously complained of upper extremity 
symptoms in 2000 and 2002; however, he was diagnosed as 
having left arm impingement syndrome and history of C4-C6 
herniated nucleus pulposus with cervical cord myelopathy and 
narrowed cervical canal from C3-C7.  There was no diagnosis 
of peripheral neuropathy of the upper extremities.

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Moreover, without a recognized 
injury or disease, VA is not authorized to award compensation 
for reported symptomatology.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom; Sanchez- Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, do not constitute a disability for which service 
connection may be granted).  The Veteran was not treated for 
or diagnosed with peripheral neuropathy of the upper 
extremities during service.  Moreover, he has not been 
treated for or diagnosed with peripheral neuropathy of the 
upper extremities at any time following separation from 
service.  Rather, he has only been diagnosed with this 
condition in his lower extremities.  Absent a current 
diagnosis of peripheral neuropathy of the upper extremities, 
an award of service connection is not warranted.  

In reaching this determination, the Board does not question 
the sincerity of the Veteran's conviction that he has 
peripheral neuropathy of the upper extremities.  As a lay 
person, however, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions because such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because he is not professionally 
qualified to offer a diagnosis, and since the preponderance 
of the medical evidence shows that the Veteran does not have 
peripheral neuropathy of the upper extremities, service 
connection for this condition must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 5107(b).




ORDER

Service connection for right ear hearing loss is denied. 

Service connection for peripheral neuropathy of the left 
upper extremity is denied. 

Service connection for peripheral neuropathy of the right 
upper extremity is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The Veteran essentially contends that his currently diagnosed 
hypertension is causally related to his service-connected DM.   
In support of this contention, the Veteran has submitted an 
internet article titled "Hypertension, Hypokalemia, and 
Thiazide-Induced Diabetes," which suggests that 1) the use 
of diuretics to treat essential hypertension causes glucose 
intolerance, thereby increasing the chances of developing DM, 
and 2) diabetes can cause hypertension.  

The Board notes that the only mention of high blood pressure 
in the Veteran's service treatment records is on his 
induction examination in December 1967, two months prior to 
entry into service, which notes that he reported having high 
blood pressure, but that this condition had not been 
diagnosed by a doctor.  These records also reveal that the 
Veteran received no treatment for high blood pressure or 
hypertension during service and that no mention of such a 
condition was made on his separation examination in September 
1970.

Post-service treatment records indicate that the Veteran was 
first diagnosed with hypertension in November 1999 by a 
doctor at the Pekins Federal Correctional Institute (PFCI).  
These records also indicate that the Veteran's hypertension 
was well-controlled with medication.   

In May 2006, the Veteran was provided with a VA examination 
for his DM.  
At the outset of the examination report, the examiner 
indicated that she had extensively reviewed the Veteran's 
claims folder.  After discussing his pertinent history and 
the findings of his physical examination, the examiner noted 
that the Veteran was first diagnosed with DM in 1985 and was 
first diagnosed with hypertension in 1998 or 1999.  The 
examiner went on to state that the Veteran's hypertension was 
currently well controlled by medication, including 160 
milligrams of Valsartan a day.  On examination, the Veteran 
had a normal blood pressure reading and his heart rate was 
regular with no murmurs, rubs, or gallops.  Based on this 
examination, the examiner diagnosed the Veteran with 
essential hypertension and provided the opinion that this 
condition was not caused by or related to the Veteran's DM or 
military service.  

The Board notes that although the May 2006 examiner provided 
an opinion as to whether the Veteran's hypertension was 
caused by military service or was secondary to his service-
connected DM, she failed to provide any rationale or 
explanation for this opinion.  As such, the examination 
report is not adequate for rating purposes, and this matter 
must be remanded.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008) (stating that a medical examination 
report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007) (stating that a medical opinion must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions).  Accordingly, a new 
medical examination is necessary to make a determination in 
this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(stating that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).  

As this case is being remanded for the foregoing reason, any 
recent VA treatment records should also be obtained on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
Veteran's VA treatment records for 
hypertension from the Biloxi, Mississippi, 
VA medical center, dated since September 
2006. 

2.  Then, schedule the Veteran for an 
appropriate VA examination.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's service-connected diabetes 
mellitus either (a) caused or (b) 
aggravated any current hypertension.  In 
doing so, the examiner should acknowledge 
the internet article submitted by the 
Veteran, titled "Hypertension, 
Hypokalemia, and Thiazide-Induced 
Diabetes."  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


